[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Richland Cty. Children Servs. v. Richland Cty. Court of Common Pleas, Slip Opinion No.
2017-Ohio-9160.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-9160
     THE STATE EX REL. RICHLAND COUNTY CHILDREN SERVICES ET AL. v.
               RICHLAND COUNTY COURT OF COMMON PLEAS ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as State ex rel. Richland Cty. Children Servs. v. Richland Cty.
           Court of Common Pleas, Slip Opinion No. 2017-Ohio-9160.]
Prohibition—Mandamus—Domestic-relations court patently and unambiguously
        lacked jurisdiction to order that child be placed in immediate custody of
        children-services agency—Case presents pure question of law, decision
        does not depend on resolution of factual disputes, and additional briefing
        is unnecessary—Motion to dismiss denied, peremptory writ of prohibition
        granted, and writ of mandamus denied as moot.
    (No. 2017-0604—Submitted June 6, 2017—Decided December 22, 2017.)
                             IN PROHIBITION and MANDAMUS.
                                    ________________
                             SUPREME COURT OF OHIO




       Per Curiam.
       {¶ 1} In the midst of a parentage action, respondent Richland County Court
of Common Pleas, Domestic Relations Division, ordered relator Richland County
Children Services to take immediate custody of the minor child at the center of the
action. Richland County Children Services and its executive director, relator
Patricia A. Harrelson (collectively, “RCCS”), filed this original action for writs of
prohibition and mandamus, asserting that the domestic-relations court lacked
jurisdiction to issue the order. Respondents Judge Heather Cockley and Magistrate
Steve McKinley have filed a motion to dismiss.
       {¶ 2} For the reasons discussed below, we deny the motion to dismiss, grant
a peremptory writ of prohibition, and deny the requested writ of mandamus as moot.
                                   Background
       {¶ 3} The relevant facts, as alleged in the complaint, are not in dispute.
       {¶ 4} K.R. filed an action in the Richland County domestic-relations court
against M.W. to establish paternity and to allocate parental rights and
responsibilities for M.W.’s minor child. On Friday, April 14, 2017, the court held
a hearing in the case on its own motion.
       {¶ 5} Later that day, Magistrate McKinley issued a decision in which he
found probable cause to believe that the child was a neglected, abused, and/or
dependent child, that she was in immediate danger, and that removal was necessary
to prevent immediate or threatened physical or emotional harm. He ordered the
child placed in the immediate custody of RCCS and ordered RCCS joined as a
third-party defendant. Finally, the magistrate ordered the case transferred to the
Richland County juvenile court for further proceedings.
       {¶ 6} On April 17, 2017, the following Monday, RCCS filed a motion to set
aside the magistrate’s decision and a motion for a stay. Two days later, on April
19, Judge Cockley signed a judgment entry adopting the magistrate’s decision.
Later that day, the court issued an order denying RCCS’s motions as moot.




                                           2
                                 January Term, 2017




                                Procedural History
       {¶ 7} RCCS filed this action in this court on May 5, 2017. The complaint
seeks (1) a writ of mandamus to compel a ruling on RCCS’s motion to set aside
Magistrate McKinley’s decision and (2) a writ of prohibition vacating the decision
and barring the domestic-relations court from issuing future custody orders “that
are squarely within the exclusive, original jurisdiction of the juvenile court.” Judge
Cockley and Magistrate McKinley have filed a motion to dismiss.
                                   Legal Analysis
                                     Prohibition
       {¶ 8} To be entitled to the requested writ of prohibition, RCCS must
establish that (1) Judge Cockley and Magistrate McKinley have exercised judicial
power, (2) the exercise of that power is unauthorized by law, and (3) denying the
writ would result in injury for which no other adequate remedy exists in the
ordinary course of the law. State ex rel. Elder v. Camplese, 144 Ohio St.3d 89,
2015-Ohio-3628, 40 N.E.3d 1138, ¶ 13.
       {¶ 9} In their motion to dismiss, Judge Cockley and Magistrate McKinley
argue that prohibition is not appropriate because the domestic-relations court is no
longer about to exercise judicial power given that in his decision, the magistrate
already certified the matter to the juvenile court. But it is well established that when
a lower court patently and unambiguously lacks jurisdiction, prohibition will lie to
correct the results of previous unauthorized actions. State ex rel. V.K.B. v. Smith,
142 Ohio St.3d 469, 2015-Ohio-2004, 32 N.E.3d 452, ¶ 8.
       {¶ 10} RCCS contends that an order of removal to protect a child from
abuse, neglect, or dependency is within the exclusive jurisdiction of the juvenile
court and that the domestic-relations court therefore patently and unambiguously
lacked jurisdiction to issue the removal order. Judge Cockley and Magistrate
McKinley maintain that the two courts, juvenile and domestic-relations, have




                                           3
                             SUPREME COURT OF OHIO




concurrent jurisdiction under these facts and that the magistrate therefore was
acting within the scope of his judicial authority when he issued his decision.
       {¶ 11} By statute, a juvenile court has exclusive original jurisdiction
“[c]oncerning any child who on or about the date specified in the complaint,
indictment, or information, is alleged * * * to be a[n] * * * abused, neglected, or
dependent child.” R.C. 2151.23(A)(1). RCCS focuses on the second half of the
provision, reading it as a grant of exclusive jurisdiction over every child who is
alleged to be abused, neglected, or dependent.
       {¶ 12} That is a misreading of the statute. For one thing, the exclusive
jurisdiction of the juvenile court arises only in cases initiated by “complaint,
indictment, or information.” Thompson v. Valentine, 189 Ohio App.3d 661, 2010-
Ohio-4075, 939 N.E.2d 1289, ¶ 31 (12th Dist.) (holding that “R.C. 2151.23(A)(1)
does not provide the juvenile court with exclusive original jurisdiction concerning
a child who is alleged by any person to be abused, neglected, or dependent”
[emphasis sic], but only over those children alleged to be abused, neglected, or
dependent in a complaint, indictment, or information). In this case, there was no
complaint, indictment, or information to trigger the exclusive jurisdiction of the
juvenile court.
       {¶ 13} Moreover, the Revised Code makes clear that the juvenile court’s
jurisdiction over children alleged to be abused, neglected, or dependent is not
always absolute and exclusive. For example, if, in the course a divorce proceeding,
there is “reason to believe that either parent has acted in a manner resulting in a
child being a neglected child,” the domestic-relations court must “consider that fact
against” naming the neglectful parent as the residential parent and against granting
a shared parenting decree. R.C. 3109.04(C). What the domestic-relations court is
not required to do, when presented with evidence of neglect, is to surrender
jurisdiction automatically to the juvenile court.




                                          4
                                January Term, 2017




        {¶ 14} The Richland County domestic-relations court has concurrent
jurisdiction with the Richland County juvenile court “to determine the care,
custody, or control of any child not a ward of another court of this state.” R.C.
2301.03(G)(1). The only exception to this concurrent jurisdiction is for cases “that
are subject to the exclusive original jurisdiction of the juvenile court.” Id. Judge
Cockley and Magistrate McKinley are correct that the juvenile court does not have
exclusive jurisdiction over the child alleged to be abused, neglected, or dependent
in this case.
        {¶ 15} But it does not resolve this case to conclude that the domestic-
relations court had general subject-matter jurisdiction over the proceeding or even
over the child. When asked to issue a writ of prohibition, a court must also consider
whether the lower tribunal has jurisdiction to take the action alleged to be
unauthorized. See State ex rel. Dir., Dept. of Agriculture v. Forchione, 148 Ohio
St.3d 105, 2016-Ohio-3049, 69 N.E.3d 636, ¶ 29 (granting writ of prohibition after
determining that judge patently and unambiguously lacked jurisdiction to order
return of dangerous wild animals seized by the Department of Agriculture).
Therefore, we consider whether Magistrate McKinley patently and unambiguously
lacked jurisdiction to issue his decision.
        {¶ 16} The scope of relief available in a paternity action is limited; any
claim for custody or parenting time must be made in a separate proceeding. R.C.
3111.13(A) and (C).      And in an action for allocation of parental rights and
responsibilities, the Revised Code limits the options available to the court: it may
designate one parent as legal custodian, order shared parenting, commit the child
to the care of a relative, or certify the matter to the juvenile court for further
proceedings.    R.C. 3109.04(A)(1) and (2) and (D)(2).           In cases involving
certification to the juvenile court, the statute does not authorize a provisional order
of custody to a children-services agency. See R.C. 3109.04(D)(2).




                                             5
                              SUPREME COURT OF OHIO




        {¶ 17} Judge Cockley and Magistrate McKinley cite R.C. 2151.31(A),
which provides that a child may be taken into custody “[p]ursuant to an order of
the court.” If “the court” in R.C. 2151.31(A) were intended to apply to the
domestic-relations court, then it should say so, given that the statute appears in the
section governing juvenile courts and that adopting the juvenile court’s argument
would mean that “the court” has a different meaning in R.C. 2151.31 than it does
in the rest of the chapter.
        {¶ 18} The domestic-relations court’s only recourse, upon suspicion of
abuse, neglect, or dependency, is to transfer the matter to the juvenile court.
Magistrate McKinley and Judge Cockley patently and unambiguously lacked
jurisdiction to order that the child be placed in the immediate custody of RCCS.
        {¶ 19} Finally, the motion to dismiss argues that the requested writ of
prohibition should not issue because RCCS has an adequate remedy at law. But if
the absence of jurisdiction is patent and unambiguous, then a petitioner need not
establish the lack of an adequate remedy at law. State ex rel. Sapp v. Franklin Cty.
Court of Appeals, 118 Ohio St.3d 368, 2008-Ohio-2637, 889 N.E.2d 500, ¶ 15.
        {¶ 20} In an original action before this court, our rules provide for four
possible judgments: the court may (1) dismiss the complaint, (2) issue an alternative
writ, thereby requiring the parties to submit evidence and additional briefing, (3)
issue a peremptory writ of mandamus or prohibition, or (4) deny the writ outright.
Sup.Ct.Prac.R. 12.04(C).
        {¶ 21} This case presents a pure question of law. Our decision does not
depend on the resolution of factual disputes, and additional briefing by the parties
is unnecessary. For this reason, pursuant to Sup.Ct.Prac.R. 12.04(C), we hereby
grant a peremptory writ of prohibition directing Judge Cockley to vacate her
judgment entry adopting the decision issued by Magistrate McKinley. See Sapp at
¶ 32 (granting peremptory writ of prohibition “[b]ecause the pertinent facts are
uncontroverted”).




                                          6
                                January Term, 2017




                                     Mandamus
       {¶ 22} RCCS also seeks a writ of mandamus to compel a ruling on RCCS’s
motion to set aside Magistrate McKinley’s decision. On April 19, 2017, two days
after RCCS filed its action, the domestic-relations court issued an order denying
RCCS’s motion. We therefore deny the requested writ of mandamus as moot.
                                                                   Motion denied,
                                                       writ of prohibition granted,
                                                     and writ of mandamus denied.
       O’CONNOR, C.J., and O’DONNELL, FRENCH, O’NEILL, FISCHER, and
DEWINE, JJ., concur.
       KENNEDY, J., concurs in judgment only.
                               _________________
       Edith A. Gilliland, for relators.
       Montgomery, Rennie & Jonson, Linda L. Woeber, and Lisa M. Zaring, for
respondents.
                               _________________




                                           7